FILED
                             NOT FOR PUBLICATION                             OCT 16 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIE J. JONES,                                  No. 11-16523

               Plaintiff - Appellant,             D.C. No. 1:11-cv-00209-JMS-RLP

  v.
                                                  MEMORANDUM *
DARRELL J.K. WONG; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Hawaii state prisoner Willie J. Jones appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional violations

in connection with his prosecution for sexual assault charges. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A,

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Jones’s claims against defendant Wong

on the basis of prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409,

431 (1976) (prosecutors are entitled to absolute immunity under § 1983 for

“initiating a prosecution and . . . presenting the State’s case”).

      The district court properly dismissed Jones’s claims against the City and

County of Honolulu because Jones failed to allege facts showing that his injury

was caused by individual officers whose conduct conformed to an official policy,

custom, or practice. See Galen v. County of Los Angeles, 477 F.3d 652, 667 (9th

Cir. 2007) (setting forth requirements for a § 1983 claim of municipal liability).

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            2                                   11-16523